DETAILED ACTION
Formal Matters
Claims 1-20 are pending and under examination. 
Priority
The instant application is a continuation of 16/906,043 filed on 6/19/2020, which claims priority from US provisional application 62/992,867 filed on 3/20/2020.  
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 04/01/2021 and 02/10/2022 have been considered by the examiner.  
Claim Objection
	Claims 1 and 13 are objected to for a period after the “and wherein the .” in the second to last line of the claim.  This extra period needs to be deleted.  
	Claim 4 is objected to for the recitation of “comprises as”, which needs to be “comprises a” for proper grammar.  
	Claims 8 and 17 are objected to for the recitation of “employing nebulization by air jet, using vibrating mesh technology producing aerosol droplets generated from liquids.”, which is more appropriately “employing nebulization by air jet or using vibrating mesh technology producing aerosol droplets generated from liquids.”
	Appropriate correction is required.    

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a viral-mediated infection disease caused by one or more coronaviruses in a human being (or mammal) where the viruses are those recognized to be treated by the listed drugs, does not reasonably provide enablement for preventing a viral-mediated infection disease caused by one or more viruses in a human being (or mammal) or the treatment of all viral diseases caused by all different types of viruses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims allow for both preventing or treating viral-mediated infectious disease.  
The art does provide for antiviral actions of hydroxychloroquine and favipiravir for coronaviruses.  
Meganck et al (Nature Medicine, March 2021, volume 27, pages 401-410) teaches viral disease therapeutic types and mechanisms of action (abstract and paragraph 404-406).  Meganck teaches therapeutic regimens and delivery (page 407).  
Bansal et al (Annals of Medicine, 2021, volume 53, pages 117-134) teaches a review of hydroxychloroquine and its effects (abstract).  Bansal presents studies that provide for antiviral activity of hydroxychloroquine in regards to COVID-19 (page 120), studies for possible efficacy and studies for lack of efficacy (pages 124-126).  Bansal provides for studies suggesting no prophylactic efficacy (pages 128-129).  In the conclusion, Bansal provides that more studies are needed in testing treatment and prevention of COVID-19.  Bansal does recognize that interfering with lysosomal functions is a mechanism of hydroxychloroquine antiviral activity (conclusion).  
	Hassanipour et al (Scientific Reports, 2021, volume 11, pages 1-11) teaches efficacy and safety of treatment of COVID-19 with favipiravir (abstract), however, it concludes that a larger sample size is needed for testing to support treating and preventing (conclusion).  The last paragraph of the discussion provides that “However, more evidence is necessary to evaluate the exact long-term effects of this intervention. Due to limited evidence and other specific safety concerns, caution should be considered in the widespread use of Favipiravir against the COVID-19 epidemic”.  
	The instant specification does not have its own data on treatment of viral mediated diseases caused by one or more viruses, and thus, relies on what is known in the art for the active agents listed in the claims.  
	As there is limited information provided by applicant on the variety of viral mediated diseases that would be treated with the composition of the method claims, one of skill in the art would have to conduct undue experimentation to find all such viral mediated diseases that would be treated with the composition.  However, there are viral mediated diseases caused by viruses that have been shown to be treated to at least some degree with heparin (coronavirus), hydroxychloroquine (a derivative of chloroquine) (coronaviruses) and favipiravir (coronaviruses and viruses having RNA-dependent RNA polymerase, influenza virus and Dengue fever virus).  Applicant or the art does not provide for the information needed to show prevention of COVID-19 coronavirus among other viruses.  Thus, applicant is enabled for treatment of coronaviruses, influenza and Dengue fever viruses and their mediated diseases in the method using the composition in the claims, but is not enabled for preventing coronavirus mediated disease and is not enabled for treatment of viruses outside of coronavirus, influenza and dengue fever viruses.  If applicant has more information/evidence for other viruses/viral mediated diseases, applicant may include those viruses as supported in applicant’s specification.  
	
Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 15-16, and 21-30 of U.S. Patent No. US10993909B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for treating mammals (human beings) infected with virus with a same composition.  The difference in the instant claims as they treat viral-mediated diseases, but a viral infection would classify as a viral mediated disease.  

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/
Examiner, Art Unit 1613